Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on May 31, 2022. Claims 1, 2 and 5-10 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Alan C. Townsley on Jul. 19, 2022.
The application has been amended as follows: 
Claim 1. (currently amended) A composite polypeptide, which comprises a polypeptide of the following formula (1): 
W-L1-Xn-Y --- (1) 
wherein W is an amino acid sequence comprising a part or the entirety of a virus structural protein as an immunogen of a vaccine against the virus; L1 is a first linker sequence having 0 to 100 amino acids; X is an amino acid sequence which comprises the amino acid sequence of SEQ ID NO: 1, or which comprises an amino acid sequence with 8 or less amino acid sequence changes as compared to SEQ ID NO: 1; Y comprises an amino acid sequence of a cell introduction domain; and n is an integer between 1 and 3,
wherein the cell introduction domain of Y comprises an amino acid sequence o
Y1-L2-Y2-Y3 --- (2)
wherein Y1 is an amino acid sequence which comprises the amino acid sequence of any one of SEQ ID NOs: 2 to 5, or which comprises an amino acid sequence with 30 or less amino acid sequence changes as compared to any one of SEO ID NOs: 2 to 5; Y2 is an amino acid sequence which comprises the amino acid sequence of any one of Appln. No.: 16/343,903SEQ ID NOs: 6 to 9, or which comprises an amino acid sequence with 15 or less amino acid sequence changes as compared to any one of SEQ ID NOs: 6 to 9; L2 is a second linker sequence having 0 to 30 amino acids; Y3 is an amino acid sequence for modification; and either of Y2 and Y3 may be absent, 
and wherein said amino acid changes are selected from the group consisting of additions, deletions, and substitutions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art references have been identified teaching or suggesting the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 1, 2 and 5-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIANXIANG ZOU/Primary Examiner, Art Unit 1648